Citation Nr: 0424511	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed low back disorder.

2.  Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder on a de novo basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired low 
back disorder claimed as residuals of injury.

The Board notes that in August 2002 the appellant filed a 
claim of entitlement to increased evaluations for right hand 
scars and a right buttock scar.  There is correspondence on 
file reflecting RO recognition of the appellant's claim; 
however, no further action appears to have been taken.  The 
service representative at the Board has referenced the 
appellant's claims of entitlement to increased evaluations 
for her scars.  As these issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
back condition, to include low back strain, low back pain, 
and degenerative joint disease when it issued an unappealed 
decision in February 1999.

2.  Evidence submitted since the February 1999 decision bears 
directly and substantially upon the issue at hand, and 
because it is neither duplicative nor cumulative and is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

3.  The veteran sustained injury to her low back in 
connection with her military occupational duties as a mail 
handler.

4.  Post service medical documentation on file shows that the 
appellant's low back symptomatology has been variously 
diagnosed and has required virtually continuous treatment.




5.  The competent and probative medical evidence of record 
establishes that the appellant's post service chronic 
acquired variously diagnosed low back disorder cannot 
satisfactorily be dissociated from injury sustained in active 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1999 decision 
wherein the Board denied entitlement to service connection 
for a back condition, to include low back strain, low back 
pain, and degenerative joint disease is new and material, and 
the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 3.160(d), 20.1100, 20.1104, 
20.1105 (2003).

2.  A chronic acquired variously diagnosed low back disorder 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the February 1999 
decision wherein the Board denied entitlement to service 
connection for a back condition, to include low back strain, 
low back pain, and degenerative joint disease is reported in 
pertinent part below.

The service medical records show that in May 1985 the veteran 
requested treatment for low back pain of two weeks duration.  
She stated that her job required lifting heavy bags.  The 
clinical assessment was low back strain.  She was treated on 
a symptomatic basis and advised to refrain from heavy 
lifting.  

In August 1985 she reported for treatment of low back pain of 
two hours duration.  She also complained of sharp pain of the 
right lower back on range of motion.  The clinical assessment 
noted low back muscle pain on the right side.  A low back 
disorder was not noted on the August 1985 report of medical 
examination for separation from service.

A January 1995 magnetic resonance imaging spectroscopy (MRI) 
taken pursuant to complaints of low back pain radiating down 
the legs concluded in radiologic impressions of degenerative 
disc disease at L3-L4, L4-L5 and L5-S1 with tiny central 
herniations at L4-L5 and L5-S1.  The lateral recesses and 
neural foramina were minimally to moderately narrowed at 
those levels.

The appellant testified before a Hearing Officer at the RO in 
January 1996.  She reported working in the mail room during 
service.  Her occupational duties included unloading 70 pound 
sacks of mail.  She described having hurt her back on several 
occasions while in service.

In February 1999 the Board denied entitlement to service 
connection for a back condition to include low back strain, 
low back pain, and degenerative joint disease on the basis 
that no current back pathology was shown to be related to 
service.

The evidence associated with the claims file subsequent to 
the February 1999 Board  decision is reported in pertinent 
part below.

The veteran submitted an application to reopen a claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder in March 1999.

An April 1999 private medical report shows the appellant was 
being treated for low back pain.  Reference was made to an 
old injury in 1982.  It was noted that the appellant had been 
receiving treatment from a chiropractor.  Her military 
occupational specialty as a mail handler in the Navy was 
recorded.

In an April 1999 letter, MAP (initials), a friend of the 
veteran, provided her knowledge of the veteran's long 
standing low back problems.

Submitted in February 2000 was a copy of a January 1995 MRI 
previously associated with the claims file earlier discussed 
in full.  Also submitted were duplicates of service medical 
records previously associated with the claims file and 
earlier discussed in full.

VA conducted a special orthopedic examination of the veteran 
in June 2000.  The examiner advised that he felt she did have 
back pain, more consistent with a fibromyalgia type picture 
versus a true low back pathology.  After reviewing her claims 
file and examining her and getting her history, the examiner 
recorded that at this point it was likely that the veteran 
had a back pathology which would be related to her initial 
injury in the Philippines, although it was possible.  
Technically, her examination was inconsistent with her 
history, according to the examiner.  In a July 2000 addendum 
the examiner advised that "it is as likely as not that her 
current back condition is not related to her previous injury.

In an April 2002 medical report a private rheumatologist 
advised that the veteran had psoriatic arthritis, among other 
nonpertinent disorders.  Additional later dated 
correspondence from this physician is on file.


Criteria
New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§ 20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  When a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered. 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2003).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 (1999).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it: (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the record 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment, but in 
March 1999.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for certain presumptive 
disabilities such as osteoarthritis if a veteran served at 
least 90 days of active service during wartime or peacetime 
service after December 31, 1946, and such is shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West Supp. 2002).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder, and service connection 
therefor on a de novo basis.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits sought on appeal as to 
both issues.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


New & Material Evidence

The November 1999 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claim is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that there was no 
competent medical evidence linking the post service variously 
diagnosed chronic acquired low back disorders to service.  
Additional medical evidence has been associated with the 
claims file since the February 1999 Board decision, and this 
additional evidence is clearly new and material because for 
the first time there is competent medical evidence tending to 
suggest that the veteran's chronic acquired variously 
diagnosed low back disorder is related to injury sustained in 
service.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the February 1999 Board 
decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
bilateral knee osteoarthritis.  Hodge, supra.  Consequently, 
the record contains new and material evidence, such that the 
Board must reopen the claim.  Manio, supra


Service Connection on a De Novo Basis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, she has 
the disability at issue claimed as a chronic acquired 
variously diagnosed low back disorder.  She also satisfies 
the second requirement.  In other words, there is evidence of 
injury to the low back in service.  Finally, the appellant 
essentially satisfies the third requirement as well.  

A VA physician has expressed the opinion that the appellant's 
variously diagnosed low back symptomatology likely is related 
to initial injury reported in service.  There is no probative 
or competent medical evidence of record to the contrary.  The 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

For the foregoing reasons, the Board finds that the post 
service variously diagnosed low back disorder cannot 
satisfactorily be dissociated from the appellant's period of 
active service, thereby warranting entitlement to a grant of 
service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic acquired low back disorder, the appeal is granted in 
this regard.

Entitlement to service connection for a chronic acquired 
variously diagnosed low back disorder is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



